IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

CLAIRE S. ZAISER,                           NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Appellant,                            DISPOSITION THEREOF IF FILED

v.                                          CASE NO. 1D15-3738

MICHAEL CORRIGAN, as Tax
Collector for Duval County, Florida;
and JAMES N. OVERTON, as
Property Appraiser for Duval
County, Florida,

      Appellees.

_____________________________/

Opinion filed August 3, 2016.

An appeal from the Circuit Court for Duval County.
Thomas Beverly, Judge.

Claire S. Zaiser, pro se, Appellant.

Craig D. Feiser, Assistant General Counsel, City of Jacksonville, Office of General
Counsel, Jacksonville, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.